        Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 1 of 35



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


Federal Trade Commission,
600 Pennsylvania Ave., NW
Mailstop CC-8528                                       1:20-cv-3538
                                             Case No. _________________
Washington, DC 20580

              Plaintiff,

       vs.

RagingBull.com, LLC f/k/a Lighthouse
Media LLC, a Delaware corporation, 62    COMPLAINT FOR PERMANENT
Calef Hwy., Ste. 233, Lee, New Hampshire INJUNCTION AND OTHER
03861 and 1311 McCormick Rd., Suite 200, EQUITABLE RELIEF
Hunt Valley, Maryland 21031, Baltimore
County,

Jeffrey M. Bishop, individually and as an
officer and/or member of RagingBull.com,
LLC, and Sherwood Ventures, LLC, 18
Sackett Rd., Lee, New Hampshire 03861,

Jason Bond, f/k/a Jason P. Kowalik,
individually and as an officer and/or
member of RagingBull.com, LLC and Jason
Bond, LLC, 22 Foss Farm Rd., Durham,
New Hampshire 03824,

Kyle W. Dennis, individually and as an
officer and/or member of Winston Research
Inc. and Winston Corp., 857 Indian Trail
Dr., Apt. E36, Kingsport, Tennessee 37660,

Sherwood Ventures, LLC, a Texas
corporation, 62 Calef Hwy., Ste. 233, Lee,
New Hampshire 03861,

Jason Bond, LLC, a Delaware corporation,
22 Foss Farm Rd., Durham, New
Hampshire 03824,
            Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 2 of 35



 MFA Holdings Corp., a Florida
 corporation, 6413 E. Maclaurin Dr., Tampa,
 Florida, 33647,

 Winston Research Inc., a Delaware
 corporation, 857 Indian Trail Dr, Apt E36,
 Kingsport, Tennessee 37660, and

 Winston Corp., a California corporation,
 857 Indian Trail Dr, Apt E36, Kingsport,
 Tennessee 37660,

                 Defendants.



       Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

       1.       The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, and under Section 5 of the Restore

Online Shoppers’ Confidence Act (“ROSCA”), 15 U.S.C. § 8404, to obtain temporary,

preliminary, and permanent injunctive relief, rescission or reformation of contracts, restitution,

the refund of monies paid, disgorgement of ill-gotten monies, and other equitable relief for

Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and

in violation of Section 4 of ROSCA, 15 U.S.C. § 8403, in connection with the sale and marketing

of Defendants’ goods and services.


                                  SUMMARY OF THE CASE

       2.       Defendants operate a company called Raging Bull, which sells online services

related to stock and options trading. Raging Bull is directed by Jeff Bishop and Jason Bond, who

present themselves as a pair of expert stock and options traders who made millions in the stock

market and now teach their techniques to the public. Additional “self-made millionaire”

instructors have been added over time, including Kyle Dennis. Raging Bull advertises that



                                                 2
             Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 3 of 35



consumers who sign up for their programs will learn from Bishop, Bond, Dennis, and the other

instructors’ simple-to-follow strategies for beating the market or will be able to copy these

millionaires’ trades using real-time alerts.

        3.       Defendants’ advertising is replete with claims that Bishop, Bond, Dennis, and

other instructors have made substantial money with these strategies and on trades to which they

alerted consumers as part of their programs. Defendants also make extensive use of testimonials

where their customers claim to have made substantial profits using Raging Bull’s services, often

citing particular trades.

        4.       Buried in fine print at the bottom of their websites, Defendants admit they do not

verify the testimonials they use in advertising and do not track whether consumers who purchase

their services make any money at all, much less the kinds of returns advertised. Numerous

consumers have purchased Defendants' programs and found Defendants’ claims to be false.

        5.       The majority of consumers do not beat the market or make the kinds of returns

advertised. Many consumers have lost substantial sums of money in the stock market following

Defendant’s strategy or trade recommendations; some consumers have even lost tens of

thousands of dollars on just a few trades. When consumers try to cancel their subscriptions,

many find they cannot do so easily.

        6.       Amid one of the most volatile stock markets in history and the economic crisis

brought on by the COVID-19 pandemic, Defendants are aggressively marketing their products

while touting the success of their so-called COVID-19 and pandemic “plays” in a market they

say is “creating more money making opportunities than we’ve seen in over a decade.” Recent

account statements show Defendants are causing millions of dollars of consumer injury per




                                                  3
                Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 4 of 35



month. In the past three years, Defendants have defrauded consumers of more than $137 million

dollars.


                                     JURISDICTION AND VENUE

           7.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.

           8.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2)–(3), (c)(2), and (d),

and 15 U.S.C. § 53(b).


                                               PLAINTIFF

           9.       The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

enforces ROSCA, 15 U.S.C. §§ 8401 et seq., which prohibits certain methods of negative option

marketing on the internet.

           10.      The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and ROSCA, and to secure such equitable relief as

may be appropriate in each case, including rescission or reformation of contracts, restitution, the

refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b), 57b, and

8404.


                                             DEFENDANTS

           11.      Defendant RagingBull.com, LLC (“Raging Bull”) is a Delaware Corporation.

Raging Bull’s principal place of business is listed as 62 Calef Hwy. Ste. 233, Lee, New

Hampshire 03861; but Raging Bull also maintains an office at 1311 McCormick Rd., Suite 200,




                                                     4
          Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 5 of 35



Hunt Valley, Maryland 21031. Raging Bull transacts or has transacted business in this district

and throughout the United States. Raging Bull was formed in or around 2014 as Lighthouse

Media, LLC and changed its name to Raging Bull in December of 2016.

       12.     Defendant Jeffrey M. Bishop (“Bishop”) is co-founder and CEO of Raging Bull,

appears in the company’s advertising, narrates a number of Raging Bull’s marketing and training

videos, and leads a number of its trading services, as described further below. Bishop owns and

controls Sherwood Ventures, LLC (“Sherwood Ventures”). Sherwood Ventures owns 65% of

Raging Bull, and Bishop signs Raging Bull business documents on behalf of Sherwood

Ventures. Bishop receives money from Raging Bull either directly or through Sherwood

Ventures. Bishop resides in New Hampshire. At all times material to this Complaint, acting

alone or in concert with others, Bishop has formulated, directed, controlled, had authority to

control, or participated in the acts and practices set forth in this Complaint. Bishop, in

connection with the matters alleged herein, transacts or has transacted business in this district

and throughout the United States.

       13.     Defendant Jason Bond (“Bond”), formerly known as Jason P. Kowalik, is

President and co-founder of Raging Bull and appears in the company’s advertising. Bond leads

many of Raging Bull’s “educational” and stock alert programs. Bond owns and controls Jason

Bond, LLC. At all times material to this Complaint, either Bond or Jason Bond, LLC has been

listed as a 25% owner of Raging Bull, and Bond signs Raging Bull business documents on behalf

of Jason Bond, LLC. At times Bond has been paid directly by Raging Bull, and at times he

receives money through his LLC. Bond resides in New Hampshire. At all times material to this

Complaint, acting alone or in concert with others, Bond has formulated, directed, controlled, had

authority to control, or participated in the acts and practices set forth in this Complaint. Bond, in




                                                  5
            Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 6 of 35



connection with the matters alleged herein, transacts or has transacted business in this district

and throughout the United States.

          14.   Defendant Kyle W. Dennis (“Dennis”) is a trading instructor who offers and

promotes a number of widely advertised services through Raging Bull. In doing so, Dennis

claims to be one of Jason Bond’s most successful students and a self-made millionaire who made

his fortune trading in the stock market. Dennis is also a principal and owner of Winston Corp.

and of Winston Research Inc. and does business under these names. Dennis resides in

Tennessee. At all times material to this Complaint, acting alone or in concert with others,

Dennis has formulated, directed, controlled, had authority to control, or participated in the acts

and practices set forth in this Complaint. Dennis, in connection with the matters alleged herein,

transacts or has transacted business in this district and throughout the United States.

          15.   Defendant Sherwood Ventures, LLC (“Sherwood Ventures”) is a Texas

corporation with its principal place of business listed at the same address as Raging Bull.

Sherwood Ventures holds assets for Bishop and owns 65% of Raging Bull. Raging Bull’s

internet domain, ragingbull.com, was originally registered under Sherwood’s name; the

registration was changed to list Ragingbull.com, LLC as the registrant in January 2017.

Sherwood Ventures transacts or has transacted business in this district and throughout the United

States.

          16.   Defendant Jason Bond, LLC is a Delaware corporation. Jason Bond, LLC’s

principal place of business is the same as Bond’s home address. Jason Bond, LLC transacts or

has transacted business in this district and throughout the United States.

          17.   Defendant MFA Holdings Corp. (“MFA Holdings”) is a Florida corporation.

MFA Holdings’ principal place of business is listed as its owner’s residential address in Tampa,




                                                  6
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 7 of 35



Florida. MFA Holdings owns 10% of Raging Bull, the remainder after accounting for Bishop

and Bond’s respective shares. MFA Holdings transacts or has transacted business in this district

and throughout the United States.

       18.     Defendant Winston Research Inc. is a Delaware corporation. Winston Research

Inc.’s principal place of business is Dennis’ home address in Kingsport, Tennessee. Winston

Research Inc. transacts or has transacted business in this district and throughout the United

States. Winston Research Inc. is owned and controlled by Dennis and receives funds from

Raging Bull.

       19.     Defendant Winston Corp. is a California corporation. Winston Corp. shares the

same business address as Winston Research Inc., which is Dennis’s home address in Kingsport,

Tennessee. Winston Corp. transacts or has transacted business in this district and throughout the

United States. Winston Corp. is owned and controlled by Dennis and has received funds from

Raging Bull.


                                      Common Enterprise

       20.     Defendants Raging Bull, Sherwood Ventures, Jason Bond, LLC, MFA Holdings,

Winston Corp., and Winston Research, Inc. (collectively, “Corporate Defendants”) have

operated as a common enterprise while engaging in the deceptive acts and practices alleged

below. Corporate Defendants concerted and coordinated to design, organize, manage, market,

and sell Raging Bull’s fraudulent enterprise, as well as to derive revenue and profit from it.

Working together, Corporate Defendants have conducted the business practices described below

through an interrelated network of companies, which share owners, officers, managers,

employees, and office locations. Consumer money comes into Raging Bull as a result of

Defendants’ deceptive acts and is quickly transferred out to the other corporate entities,



                                                 7
          Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 8 of 35



sometimes multiple times per month, as profit distributions, commissions, or wages. Because

Corporate Defendants have operated as a common enterprise, each of them is liable for the acts

and practices alleged below. Individual Defendants Bishop, Bond, and Dennis formulated,

directed, controlled, had the authority to control, or participated in the acts and practices of the

Corporate Defendants that constitute the common enterprise.


                                           COMMERCE

       21.     At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.


                           DEFENDANTS’ BUSINESS ACTIVITIES

       22.     Defendants have operated and continue to operate a company called Raging Bull,

which sells online services related to stock and options trading to consumers across the United

States and abroad.

       23.     Defendants Bishop and Bond formed Raging Bull in 2014, own 65% and 25% of

the company, respectively, and are its principals. Dennis joined the company in 2016. He serves

as an instructor and is also actively involved in Raging Bull’s marketing and operations.

Defendants claim to have thousands of subscribers, and bank records show they are bilking

consumers out of millions of dollars on a monthly basis. A number of these consumers are older

adults, retirees, and/or immigrants.

       24.     Defendants offer or have offered over 30 services to date, as well as packages that

include access to all or a set of their services. Defendants frequently add new services and

change or remove existing ones. Each service purportedly shares with consumers a given

instructor’s strategies for making money in the stock market through educational materials or


                                                  8
          Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 9 of 35



trade recommendations, and frequently both. Trade recommendations are advertised to come in

the form of specific, real-time alerts that the instructor has bought or sold a particular stock or

option; some services also offer live-streaming of the instructor’s trading activity during the day,

so that consumers can follow along. Defendants market these services by touting examples of

the instructors’ purported success as traders, by sharing consumer testimonials that boast big

wins, and by claiming consumers can make consistent and substantial profits regardless of the

consumer’s experience, wealth, or available time.

        25.     Consumers purchase these services based on Defendants’ claims that they will be

able to make substantial, market-beating returns in the stock market – either by studying the

materials Defendants provide or by following specific trade recommendations that Defendants

offer as part of their services.

        26.     In numerous instances, however, consumers have instead lost substantial sums of

money when investing based on Defendants’ advice and alerts, not counting the millions of

dollars consumers collectively pay each month for access to these services.

        27.     Buried in a purported disclaimer on their websites, described further below,

Defendants admit they have no substantiation for their claims that consumers are likely to make

the advertised profits or income. Defendants admit they have not independently verified the

claims made by consumer testimonials and have not determined whether those testimonials are

typical of consumers using their services.

        28.     Numerous consumers have realized Defendants’ services do not work as claimed.

Consumers who request refunds are routinely denied. When attempting to cancel the services to

avoid recurring charges, many consumers encounter difficulties, including an inability to cancel




                                                  9
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 10 of 35



certain services online, challenges reaching customer service, and confusing instructions about

how to request cancellations.


                                    Defendants’ Advertising

                                Defendants’ Marketing Practices

       29.     While Defendants offer numerous paid subscription stock and option trading

services and frequently change their lineup, Defendants’ services are all marketed in similar

ways. Defendants make parallel claims across all services about the possibility of making

consistent, substantial profits and about who can use their services effectively.

       30.     Defendants pay millions of dollars to promote their products with search engine

advertisements, social media posts and videos, and individual websites for each service they

offer. Defendants also use an affiliate marketing program, paying other companies and

individuals to direct potential customers to their site, and they engage in mass email marketing.

Defendants’ advertisements and websites are replete with purported testimonials from customers

claiming to have made substantial returns on individual trades using Defendants’ services.

       31.     Consumers typically first encounter Defendants’ marketing after searching on the

internet for information about the stock market or visiting websites related to the stock market or

options trading. Utilizing the advertising services of sites such as Google, Facebook, Instagram,

and YouTube, defendants show ads to customers who have been identified as potentially

interested in such topics. One such ad is depicted below in Figure 1.




                                                 10
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 11 of 35




Figure 1: Screenshot of Raging Bull ad featuring Jeff Bishop, running on Facebook’s platforms
                               (from Facebook Ad Library).
       32.     Many Raging Bull ads emphasize the purported success of the instructors,

including Defendants Bishop, Bond, and Dennis. The ads often feature Raging Bull’s

instructors, talking about highly successful trades or claiming they have made millions in the




                                                11
           Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 12 of 35



stock market. A number of ads feature instructors with private jets or in expensive-looking

hotels.

          33.      Raging Bull markets its services as opportunities to learn from these purported

millionaires. The services include purported educational materials that claim to teach consumers

these traders’ secrets to success and are often paired with trade alerts that will purportedly let

consumers copy the instructors’ trades and share in the wealth.

          34.      Raging Bull touts its trading strategies as simple and easy to use. For example,

advertisements for Defendants’ service Bullseye Trades describe that program as “the simplest,

most consistent strategy on Wall Street. Hands down,” and assert “Bullseye Trades can work for

everyone” and “has worked for tons of people.”

          35.      Raging Bull markets its trade alerts as easy opportunities to copy the instructors’

trades and make similar returns. For example, advertisements for Bishop’s service Total Alpha

assert consumers can “leave the heavy lifting to Jeff!” when using the service’s alerts and that

consumers can “look right over Jeff’s shoulder and see the moves he is making in real time.”

Likewise, ads for Bond’s “Jason Bond Picks” service state “I do the work, find, and reveal up to

10 simple trades each week that make me a killing. Learn my system. Trade my system. Keep all

the profits.” Marketing materials often include selective examples of past alerts that went out on

trades that earned large returns for the instructor, despite such returns being highly atypical for

the instructors.

          36.      Many Raging Bull ads and advertising campaigns feature testimonials by

individuals who claim to have made significant money with the services, often boasting about

returns of several thousand dollars or over 100% profit from a single trade. Raging Bull ads




                                                    12
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 13 of 35



claim the company has “helped thousands of people to become empowered, self-directed traders

who know how to take control in any market condition.”

       37.     After consumers click one of these ads, they are typically taken to the website for

a specific product. Most of these sites have a similar design and feature further advertising for

the specific product. In many cases, the site will pitch some introductory content such as a

webinar or e-book, as illustrated below in Figure 2 (stating “Learn how you could DOUBLE or

TRIPLE your account in One Week!”). These webinars and e-books provide some basic

educational content but serve primarily to advertise Raging Bull’s products.




Figure 2: Screenshot of webinar offered on one of Defendants’ marketing websites, arrived at by
                          clicking the ad shown in Figure 1, supra.
       38.     Consumers who enter an email address, for example to obtain a free e-book or

register for a webinar, are added to marketing email lists. Consumers on such email lists receive

frequent emails marketing Defendants’ services, sometimes highlighting purported limited-time

deals, and directing consumers to product-specific websites for additional services.

       39.     The free webinar videos typically begin with the instructor for the service

discussing his background and purported success as a millionaire trader. The instructor then


                                                13
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 14 of 35



provides an overview of the purported strategy behind the product, often while sharing consumer

testimonials or touting successful trades. The videos typically discuss details about the particular

Raging Bull service and how to purchase it. In many cases, the free webinar videos end by

describing a purported limited-time offer to get the advertised product at a discount, as illustrated

below in Figure 3. Many of the products’ web pages also assert limited-time deals.




             Figure 3: Screenshot from Jason Bond Unchained promotional webinar.
       40.     If a consumer proceeds to purchase a product, he or she is typically taken to a

checkout page on ragingbull.com. Most of the checkout pages have a similar format, featuring

additional earnings claims, consumer testimonials that claim substantial profits, or examples of

highly-profitable trades made by the instructors, along with a payment form.

       41.     Once consumers purchase a product from Defendants, they are often bombarded

with more marketing. This includes further emails advertising special deals on new products or

access to other promotional webinars. Consumers may also receive offers from Raging Bull

customer service staff to try out new or different services.



                                                 14
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 15 of 35



                       Marketing Based on the Founders and Instructors

       42.     Much of the advertising for Raging Bull’s products centers on the purported

success of the instructors that lead each service. Consumers are led to believe they can also

make significant money by using the instructor’s methods, copying their trades, or both.


                                        Defendant Bishop


       43.     Many ads for Bishop’s services begin by touting his success as one of Wall

Street’s top options traders, and as a “genius trader who has made millions in the stock market.”

Defendants also refer to Bishop as “one of the most widely followed stock market commentators

and traders out there.” Many Raging Bull ads claim Bishop taught Bond, and that together they

taught most of the other instructors at the company.




Figure 4: Screenshot of promotional video for Weekly Money Multiplier (Bishop on the right).
       44.     When touting Bishop’s purported success, Defendants do not tell consumers

Bishop’s income is primarily derived from subscription fees consumers pay to Raging Bull and




                                                15
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 16 of 35



not from stock and options trading. Bishop has incurred substantial and persistent losses as a

result of his own stock and options trading activities.


                                          Defendant Bond


       45.     As the leader of many of Raging Bull’s services and one of the company’s

founders, Bond’s success as a securities trader is also a central feature of many of Defendants’

advertisements.

       46.     Raging Bull’s website and product pages tell the story that Bond is a former gym

teacher who was $250,000 in debt, found a mentor in Jeff Bishop, became a “stock trading

millionaire,” and is now “sharing the wealth” with his clients. Defendants frequently describe

Jason Bond as a trading phenomenon, and claim, for example, that his training is “second to

none because he started as a physical education teacher making a modest salary and grew his net

worth to become a multi-millionaire.”

       47.     In a marketing email sent to one of Raging Bull’s mailing lists in March 2020,

Bond states he “made over 180% in 2015 and then in 2016 I turned a $100,000 account into

$430,000! A massive 330% returns [sic]. 2017, I then made $284,000 and get this… I donated

all of it to charity! … 2018 is no different because of my market-tested strategy that myself and

thousands of members are using for HUGE success.” Bond later told the New Hampshire

Bureau of Securities Regulation that he lost money in 2018.

       48.     Other Raging Bull advertisements tout Bond’s and Bishop’s purported success by

claiming they have been recognized for their success by the media or by well-known institutions.

For example, one advertisement claimed “[b]ecause of our crazy story, we’ve been all over the

media—including Times Square!” Other ads have claimed Bond was invited to speak at Harvard




                                                 16
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 17 of 35



Business School or feature a video of him supposedly doing so. A screenshot of a recording of

Bond’s purported Harvard speech is shown below in Figure 5.




  Figure 5: Screenshot from recording of Bond’s purported Harvard Business School speech.

       49.     The events referred to in such marketing are mostly paid-for promotional events.

For example, the image that appeared on a Times Square Billboard was a paid advertisement.

Similarly, Defendants paid for Bond to speak on or near Harvard’s campus for promotional

purposes; Bond was never invited by the school or any of its affiliates.

       50.     When touting Bond’s purported success, Defendants do not tell consumers

Bond’s income is primarily derived from subscription fees consumers pay to Raging Bull and not

from stock and options trading. Bond has incurred substantial and persistent losses as a result of

his own stock and options trading activities.


                               Defendant Dennis/Other Instructors


       51.     Ads for services offered by instructors other than Bond and Bishop feature similar

claims. In most cases, Raging Bull advertises that other instructors, including Defendant Dennis,

are former students of Bond and Bishop who made their own millions trading stocks and then


                                                17
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 18 of 35



joined Raging Bull as instructors to teach their methods. Defendants make the success of these

instructors central to their advertising as well.

        52.     Defendants’ ads portray their instructors as able to generate market-beating

returns through their trades and able to pick “winning” stocks on a week-after-week basis. As

discussed further below, many of Defendants’ marketing materials involve their instructors

highlighting selected winning trades that earned huge percentages, often over 100% per trade and

as high as 1600%. Such trades are atypical, and neither Raging Bull’s instructors nor their

consumers make market-beating returns on a week-after-week basis. Many consumers have

complained of losing money when trying to follow Defendants’ trade recommendations.

        53.     Ads for services offered by Kyle Dennis feature, for example, Dennis saying he

made “about $9,100 per day” in 2019, which the image shown in Figure 6, below, displays.




        Figure 6: Screenshot of promotional video for Dennis’s service Fast Five Trades.




                                                    18
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 19 of 35



                           Misrepresentations about Income Potential

       54.     Defendants advertise that consumers can make substantial, market-beating returns

by following Defendants’ purported trade strategies or by following Defendants’ specific trade

recommendations and alerts. Defendants make three main types of income claims: (1) general

claims about the kinds of profits consumers can make, which include statements like “consistent

money,” “big money,” “double your money,” and various profit percentages; (2) examples of

specific, winning trades the instructors themselves claim to have made using their strategies,

which purport to illustrate the income potential of the programs; and (3) testimonials that purport

to illustrate the kinds of profits Raging Bull customers make.


                                     General Income Claims


       55.     All of Defendants’ services are marketed with substantially similar income

claims, boasting the success of the instructor and claiming subscribers will be able to make

consistent, substantial income too if they purchase the service and learn the instructor’s method.

       56.     For example, typical of Defendants’ services is one called Bullseye Trades, led by

Defendant Jeff Bishop. Bullseye Trades offers consumers access to purported educational

materials plus alerts for “one trade,” “once a week,” with “one hundred percent profit targets.”

Advertising materials for Bullseye Trades state “I’m aiming to make over 100% profit each and

every week with these ideas and I’m really good at it.”

       57.     Likewise, Defendants describe Total Alpha as teaching consumers “the options

trading strategies that Jeff Bishop has used to make a fortune in the stock market.” Defendants

market Jason Bond Picks with statements like “Don’t Just Beat the Market… Crush It.”

Defendants describe Weekly Windfalls as “Jason Bond’s unique options strategy that could

DOUBLE your income (in as little as a few minutes per week).” Defendants also call Weekly


                                                19
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 20 of 35



Windfalls a “new $10,000 per week trading strategy.” Defendants market Sniper Report as a

newsletter by Kyle Dennis “strategically developed to only deliver high probable [sic] trades

with the power to make 100%, 200% 300% return [sic] on each trade.”

       58.      Since approximately March 2020, during the COVID-19 pandemic, Defendants

have employed additional marketing tactics based on the nationwide economic uncertainty. For

example, marketing emails in April 2020 claimed Dennis “was able to rack up nearly $500K in

profits by trading stocks related to the COVID-19 pandemic” and had found a “hidden bull

market.” In May 2020, Defendants advertised a webinar in which Kyle Dennis purported to

explain the effects of the pandemic on the stock market and “why he believes this may be the

most exciting opportunity in decades!” (emphasis original). The video was an advertisement

for one of Kyle Dennis’s Raging Bull subscription services called Trade With Kyle. Many of

Defendants’ instructors have sent marketing emails touting their ability to make money during

the pandemic.

       59.      Defendants do not, in fact, provide effective strategies that consumers can

reasonably use to make market-beating profits. Nor can consumers make market-beating returns

by using Defendants’ trade alerts.

       60.      Consumers do not typically make returns like those advertised. A substantial

number of consumers have lost money attempting to invest based on the “education” provided by

Defendants or attempting to follow the instructors’ trade alerts.


                                     Example Instructor Trades


       61.      Defendants also frequently tout examples of the instructors’ winning trades in

their advertising.




                                                20
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 21 of 35



       62.     For example, a promotional video for Weekly Money Multiplier includes

numerous examples of highly profitable trades that a Raging Bull instructor named Nathan Bear

claims he shared as alerts with his subscribers, boasting profits like 140%, 267%, or as high as

1600%. Similarly, in a promotional webinar for Bullseye Trades, Bishop states, “I have made

literally hundreds of trades where I’ve made well over 100% on [sic],” and “[s]ome of these I

used to think were unreal profits, I mean, I’m talking $50,000, $60,000, even $100,000 in a

matter of days.” Dennis, in a video for his service Trade With Kyle, shares examples of options

or stocks where the price jumped several hundred percent for each, which his strategy would

purportedly have identified, and claims his own trading returned tens of thousands of dollars of

profit on these. In emails Bond sent to consumers who signed up to receive his free newsletter,

he wrote, for example, “SNAP, crackle, pop! $22,000 profit for me on SNAP Wednesday, 172%

on the options and another 10% on the shares. ALL from IPHONE” and “I’m avg, $2300 a day

right now trading part time.”

       63.     The instructor trades mentioned in Defendants’ advertising are not representative

of consumers’ experience using Defendants’ services.

       64.     Defendants do not provide effective strategies that consumers can reasonably use

to make market-beating profits of the type illustrated by these example trades. Nor can

consumers make such returns by using Defendants’ trade alerts.


                                     Consumer Testimonials


       65.     Defendants make heavy use of consumer testimonials in their videos and other

promotional materials.

       66.     For example, advertising for Fast 5 Trades features many testimonials, including

quotes from three individuals who stated they made over $1,000 in three weeks, made $500 in


                                                21
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 22 of 35



two days, and made nearly 20% on their first trade with the service, respectively. Advertisements

for Bullseye Trades also feature quotes from purported customers, asserting wins of 25%, 70%,

or 115%, or claiming, “all of the Bullseye Trades have been profitable for me.” Total Alpha ads

feature testimonials from purported customers claiming to have made “[$]6500.00 in 20

MINUTES,” “$500 in 15 min[utes],” “roughly 90% in 24 hours,” and “92%” wins.

       67.       As described below, the trades described in these testimonials are not typical or

representative of Raging Bull customer experiences overall. Customers do not make market-

beating returns overall from their trading with Defendants’ programs, much less returns like

those advertised. Numerous customers lose money.

       68.       Defendants do not provide effective strategies that consumers can reasonably use

to make consistent, market-beating profits such as those suggested by the consumer testimonials

they use in advertising. Nor can consumers make such returns by using Defendants’ trade alerts.


          Misrepresentations About Who Can Use Defendants’ Services Successfully

       69.       Defendants claim their services can be used successfully by people with little or

no stock or options trading experience.

       70.       Defendants claim consumers can make substantial profits regardless of the

balance in consumers’ accounts. For example, Defendants advertise that their High Octane

service can be used with as little as $500. As illustrated in Figure 7, below, Defendants

advertise that consumers can turn a $1,000 account into a $10,000 account with their Profit

Prism service.




                                                  22
           Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 23 of 35




           Figure 7: Screenshot of promotional video for Defendants’ service Profit Prism.
       71.       Defendants claim their services can be used profitably by people who only trade

part-time. For many services, Defendants claim people can make money using the service in as

little as 10 to 30 minutes per day or by just following a single trade alert per week. For example,

Defendants claim their service Total Alpha is designed for people with busy schedules and that

Freedom Trader is for “busy professionals.”

       72.       In general, Defendants advertise that anyone can use their services profitably

because it is easy to follow the instructors’ alerts and recommendations.

       73.       Numerous consumers have found Defendants’ claims about the level of

experience, account size, and time investment needed to be inconsistent with their experiences.

       74.       While Defendants routinely market their services as simple and easy to use, their

purported educational materials and alerts consist of generic trading concepts and technical

indicators that are not sufficiently concrete to be implemented. Defendants do not provide any

strategy that consumers can follow, much less a strategy capable of achieving market-beating

returns.


                                                 23
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 24 of 35



        75.     Contrary to Defendants’ claims that consumers with small balances in their

accounts can grow their accounts into a source of substantial income as Raging Bull traders

claim to have done, these consumers are especially unlikely to realize the kind of income

advertised.

        76.     Consumers are also likely to have a hard time using Defendants’ services without

spending significantly more time than advertised, and even then, they struggle to make positive

investment returns. Consumers are unable to reliably execute Defendants’ trade alerts without

dedicating significant time and making themselves available throughout the day during market

hours. The stocks and options Defendants trade tend to be low-volume securities with prices that

move rapidly and with great volatility, particularly when Defendants issue trade alerts.


         Defendants’ Purported Disclaimers Do Not Cure Their Misrepresentations

        77.     Defendants’ purported disclaimers are not clear or conspicuous, and do not cure

their misrepresentations. Rather, in many instances, the disclaimers actually confirm the

misleading nature of Defendants’ advertising.

        78.     Defendants frequently include disclaimers on their services’ purchase pages in a

small “Terms & Conditions” text box that appears below the purchase button. The text box

contains several pages worth of text and requires several minutes to scroll through. A screenshot

of such a disclaimer box appears in Figure 8, below, in the bottom right corner. As can be seen

in the image, the actual disclaimers are not visible at first and require significant scrolling to find.

        79.     Defendants also typically include a pair of links at the bottom of their web pages

that take consumers to two separate pages, titled “Disclaimer” and “Terms and Conditions,”

which contain similar text.




                                                  24
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 25 of 35




Figure 8: Screenshot of purchase page for Bullseye Trades. The text box where Defendants put
     disclaimers appears in the bottom right corner, below the purchase button. The actual
   disclaimers are not visible without scrolling down through the box’s several pages of text.
       80.     These website disclaimers acknowledge that Defendants have not collected any

data to substantiate whether the earnings claims they make, or the example trades or consumer

testimonials they use in advertising, are typical and representative. In pertinent part, they state

that “facts stated in testimonials have not been independently audited or verified,” and that there

has not been “any attempt to determine whether any testimonials are representative of the

experiences of all persons using the methods described herein or to compare the experiences of

the persons giving the testimonials after the testimonials were given.”




                                                 25
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 26 of 35



       81.     The website disclaimers also contradict Defendants’ advertising that consumers

can make money by simply following the instructors’ trades. For example, while Bullseye

Trades is marketed with statements such as “I do all the homework and research during the week

ahead and you get to piggyback off my single best idea for the week,” the disclaimers on other

pages of the website or in the small text box below the purchase button contradict that. In a

complete about-face, the disclaimers say instead that consumers “should never invest in the

securities of any of the companies mentioned based solely on information contained on our

website” and should assume “all information provided regarding companies is not trustworthy

unless verified by their own independent research.”

       82.     Defendants additionally include purported disclaimers buried in small-print font

at the end of many marketing emails. In recent emails, for example, these disclaimers admit that

“subscribers' trading results have NOT been tracked or verified” and that “the results presented

in this communication are NOT TYPICAL.” These recent email disclaimers also acknowledge

that “[a]ctual results will vary widely given a variety of factors such as experience, skill, risk

mitigation practices, market dynamics and the amount of capital deployed.”

       83.     Defendants sometimes, but not always, include disclaimers at the beginning of

their promotional videos. Such disclaimers appear only for a brief period of time, in a large

block of text, while the instructor speaks to the viewer.

       84.     For example, as shown below in Figure 9, Defendants’ webinar advertising the

Trade With Kyle service that was released as a COVID-19 “state of the market” webinar

includes a brief disclaimer at the beginning of the video for approximately 30 seconds, about 15

minutes prior to Dennis sharing his example wins and consumer testimonials.




                                                  26
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 27 of 35




    Figure 9: Screenshot of disclaimer text displaying at the beginning of a Trade With Kyle
                                      promotional video.
While the disclaimer displays on the screen, Dennis continues to speak and tells consumers:

               Now, really really quickly right, especially right now, this is really
               super super-duper important. Disclaimer here. Trading is risky. I
               think we’ve all understood and found that out in the last month here,
               right? Heck, going outside is risky nowadays, right? So, make sure
               you’re smart, you’re the one pushing the buttons, you’re the one
               taking responsibility for your wins and your losses. I always like to
               hear about both because I have wins and losses as well and I take
               responsibility for my decisions, as you should take responsibility as
               well.
       85.     Contrary to Defendants’ marketing claims, the fleeting video disclaimer states

that Dennis’s “results are very atypical and you should not expect to replicate them.”


                                     Consumer Complaints

       86.     Numerous consumers have concluded their own experience is not consistent with

the impressions created by Defendants’ marketing about consumers’ ability to generate

substantial income using Raging Bull’s services.




                                                27
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 28 of 35



       87.     The training materials to which consumers are given access after signing up

consist of one or more series of videos and some written materials that purport to describe the

instructors’ strategies. Many of the videos are just recordings of past webinars or live chat

sessions. Overall, these materials are a collection of generic trading concepts and technical

trading indicators lacking the structure, concreteness, consistency, and clarity required for

Raging Bull’s subscribers to use them to generate substantial income through trading.

       88.     Consumers also encounter numerous problems with Defendants’ trade alerts.

Numerous consumers have incurred substantial losses following Defendants’ trade

recommendations. Further, many consumers have found that alerts arrive too late or do not

arrive at all in some cases. For example, consumers may receive a buy alert but not a sell alert or

may only realize the instructor sold the security when he later claims he made substantial profit

on the trade, at which point the security’s price has dropped significantly.

       89.     Many consumers have requested refunds after concluding the service does not

work for them as advertised.

       90.     Defendants routinely deny refund requests, often stating it is against company

policy. In many cases, consumers are instead encouraged to try a different Raging Bull service

or even to purchase an upgrade to get the results they want.

       91.     When consumers are denied a refund, some file complaints online with agencies

such as the Federal Trade Commission or with organizations such as the Better Business Bureau.

       92.     Some consumers have been able to obtain refunds after they filed complaints with

the Better Business Bureau, despite initially being told it was against company policy, but were

told they could only receive a refund if they took down their complaints or marked them as

resolved.




                                                 28
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 29 of 35



       93.     All of the Individual Defendants are aware of consumer complaints. Consumers

have complained to Raging Bull customer service and to Raging Bull instructors, including the

Individual Defendants, by way of email, chat rooms, social media, and messaging services.

Consumers have also filed complaints and negative reviews online, including complaints that

consumers could not make money using the materials or alerts provided by Raging Bull, that

consumers were losing money, that consumers could not understand or implement strategies

from the purported educational materials, and that alerts were not working for consumers.

Bishop, Bond, and Dennis all have seen or received such complaints from consumers.

       94.     For example, in or around December 2019, Bond shared a video with members of

Raging Bull’s services called Nucleus, Black Optics, Millionaire Roadmap, and Most Wanted

wherein he apologized to them for significant changes in the services that “did not sit right” with

him. Bond admitted he, Bishop, and Dennis had overestimated their ability to mentor so many

people and had failed to deliver the services as promised. Raging Bull offered these consumers

limited access to their Elite service instead but refused to give consumers even partial refunds for

the services they had discontinued.


    Consumers’ Difficulties Cancelling Defendants’ Services to Stop Recurring Charges

       95.     Raging Bull sells and has sold its services as recurring subscriptions that are

billed quarterly or annually, with prices that range from several hundred dollars to several

thousand dollars per year, per service. Some customers pay additional amounts to obtain so-

called “lifetime” access to services.

       96.     In numerous instances, consumers have had a difficult time cancelling Raging

Bull’s recurring billing of their credit cards. Defendants have made it difficult to cancel in

numerous ways, including: (1) limiting the means consumers could use to submit cancellation



                                                 29
          Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 30 of 35



requests; (2) having different cancellation requirements for different services; (3) substantially

and chronically understaffing the customer service phone line to which many consumers are

directed for cancellation purposes; and (4) providing consumers with inconsistent and confusing

instructions regarding the way to cancel their services.

         97.    While Raging Bull offers a few services that consumers appear able to cancel

online, many of their services cannot be cancelled online. Many consumers are directed to call

or email a Raging Bull customer support representative instead.

         98.    In some cases, cancellation instructions are unclear. For example, some services

cannot be cancelled from the subscriptions page on Raging Bull’s website. Those services

instead direct consumers to a Frequently Asked Questions (“FAQ”) webpage. If consumers wish

to cancel immediately, that document directs consumers back to the subscriptions page and

directs them to write to customer service.

         99.    Consumers who email customer support experience delays or problems getting in

touch with a representative and then often are told they need to call instead to discuss

cancellation.

         100.   Consumers who try to contact customer support by phone often have had to wait

significant amounts of time before speaking to someone, have been disconnected, never received

a call back if they left messages, or received a voicemail recording instructing them to send an

email.

         101.   These delays sometimes result in Raging Bull charging consumers for a renewal,

despite those consumers’ attempts to cancel in advance of the renewal date.




                                                 30
          Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 31 of 35



                           Defendants Continue to Violate the Law

       102.    Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission.


                              VIOLATIONS OF THE FTC ACT

       103.    Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”

       104.    Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.


                     Count I – False or Unsubstantiated Earnings Claims

       105.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Raging Bull’s services, including through the means described in

Paragraphs 42 to 68, Defendants represent, directly or indirectly, expressly or by implication,

that consumers who purchase Raging Bull’s services will earn or are likely to earn substantial

income.

       106.    The representations set forth in Paragraph 105 are false, misleading, or were not

substantiated at the time the representations were made.

       107.    Therefore, Defendants’ representations as set forth in Paragraph 105 constitute

deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).


           Count II – Other Misrepresentations Regarding Raging Bull’s Services

       108.    In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale, or sale of Raging Bull’s services, including through the means described in




                                                31
          Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 32 of 35



Paragraphs 69 to 76, Defendants represent, directly or indirectly, expressly or by implication,

that:

            a. Consumers will or are likely to earn substantial income using Raging Bull’s

                services even if they have little to no experience in securities trading.

            b. Consumers will or are likely to earn substantial income using Raging Bull’s

                services even if they spend only a short amount of time each day using the

                service, for example if they are trading while also working full time.

            c. Consumers will or are likely to earn substantial income using Raging Bull’s

                services even if they start with a very small balance in their brokerage account.

         109.   The representations set forth in Paragraph 108 are false or misleading or were not

substantiated at the time the representations were made.

         110.   Therefore, Defendants’ representations as set forth in Paragraph 108 constitute

deceptive acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. §45(a).


        VIOLATIONS OF THE RESTORE ONLINE SHOPPERS’ CONFIDENCE ACT

         111.   In 2010, Congress passed the Restore Online Shoppers’ Confidence Act, 15

U.S.C. §§ 8401 et seq., which became effective on December 29, 2010. Congress passed

ROSCA because: “Consumer confidence is essential to the growth of online commerce. To

continue its development as a marketplace, the Internet must provide consumers with clear,

accurate information and give sellers an opportunity to fairly compete with one another for

consumers’ business.” 15 U.S.C. § 8401.

         112.   Section 4 of ROSCA, 15 U.S.C. § 8403, generally prohibits charging consumers

for goods or services sold in transactions effected on the Internet through a negative option

feature, as that term is defined in the Commission’s Telemarketing Sales Rule (“TSR”), 16



                                                  32
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 33 of 35



C.F.R. § 310.2(u), unless the seller: (1) clearly and conspicuously discloses all material terms of

the transaction before obtaining the consumer’s billing information; (2) obtains the consumer’s

express informed consent before making the charge; and (3) provides a simple mechanism to

stop recurring charges. 15 U.S.C. § 8403.

       113.    The TSR defines a negative option feature as: “in an offer or agreement to sell or

provide any goods or services, a provision under which the consumer’s silence or failure to take

an affirmative action to reject goods or services or to cancel the agreement is interpreted by the

seller as acceptance of the offer.” 16 C.F.R. § 310.2(u).

       114.    As described in Paragraph 95, Defendants advertise and sell Defendants’ services

to consumers through a negative option feature as defined by the TSR. See 16 C.F.R. § 310.2(u).

       115.    Pursuant to Section 5 of ROSCA, 15 U.S.C. § 8404, a violation of ROSCA is

treated as a violation of a rule promulgated under Section 18 of the FTC Act, 15 U.S.C. § 57a.


                Count III – Failure to Provide a Simple Cancellation Method

       116.    In numerous instances, as described in Paragraphs 95 to 101, Defendants charge

or attempt to charge consumers for Defendants’ services through a negative option feature while

failing to provide simple mechanisms for consumers to stop recurring charges from being placed

on their credit card, debit card, bank account, or other financial account.

       117.    Defendants’ acts or practices set forth in Paragraph 116 constitute a violation of

Section 4(3) of ROSCA, 15 U.S.C. § 8403(3), and are therefore treated as a violation of a rule

promulgated under Section 18 of the FTC Act, 15 U.S.C. § 57a.


                                     CONSUMER INJURY

       118.    Consumers have suffered and will continue to suffer substantial injury as a result

of Defendants’ violations of the FTC Act and ROSCA. In addition, Defendants have been


                                                 33
         Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 34 of 35



unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this

Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm

the public interest.


                        THE COURT’S POWER TO GRANT RELIEF

        119.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

        120.    Section 19 of the FTC Act, 15 U.S.C. §57b, and ROSCA, 15 U.S.C. § 8404,

authorize this Court to grant such relief as the Court finds necessary to redress injury to

consumers resulting from Defendants’ violations of ROSCA, including the rescission or

reformation of contracts, the refund of monies paid, the disgorgement of ill-gotten monies, and

prejudgment interest.


                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff FTC requests, pursuant to Sections 13(b) and 19 of the FTC Act, 15

U.S.C. §§ 53(b) and 57b, and Section 5 of ROSCA, 15 U.S.C. § 8404, and the Court’s own

equitable powers, that the Court:

        A.      Award Plaintiff such preliminary injunctive and ancillary relief as may be

necessary to avert the likelihood of consumer injury during the pendency of this action and to

preserve the possibility of effective final relief, including temporary and preliminary injunctions,

an order freezing assets, immediate access, and appointment of a receiver;


                                                 34
Case 1:20-cv-03538-GLR Document 1 Filed 12/07/20 Page 35 of 35
